COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-09-00437-CR
Style:                    Gerald Hayes
                          v The State of Texas
Date motion filed*:       September 30, 2013
Type of motion:           Motion filed
Party filing motion:      Appellant
Document to be filed:

Is appeal accelerated?       No

Ordered that motion is:

              Granted
               If document is to be filed, document due:
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         Appellant requests that we “abate all current proceedings, provide a full record
          to the appellant pro se — which has been denied by court and appellate counsel,
          permitting a timely supplement and arguments to the Anders briefing” and prays
          that we “review all issues enclosed and order approval to submit supplement by
          pro se appellant prior to any ruling.” Appellant filed his Anders response on July
          8, 2013. Further, appellant’s motions regarding the appellate record have been
          previously addressed by this Court on June 10, 2013. The motion is DENIED.


Judge's signature: /s/ Chief Justice Sherry Radack
                

Panel consists of ____________________________________________

Date: October 9, 2013

November 7, 2008 Revision